DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 20170171962).
Regarding claim 1, Byun discloses (Figs. 1A-6B; in particular Figs. 4B-5C) a reflector, comprising: a reflector body (AD); a reflective coating layer (ME), arranged on the reflector body; wherein the reflective coating layer comprises a reflective layer (ME) and a first neutralizing layer (FR); the first neutralizing layer (FR) is formed by an ion-exchange resin and configured to neutralize static electricity (sections 0068, 0103-0104).
Regarding claim 9, Byun discloses (Figs. 1A-6B; in particular Figs. 4B-5C) a backlight module (BLU) comprising: a light source (LS); a back plate (BC); and a reflector comprising: a reflector body (AD); and a reflective coating layer (ME), arranged on the reflector body; wherein the reflective coating layer comprises a reflective layer (ME) and a first neutralizing layer (FR); the first neutralizing layer is formed by an ion-exchange resin and configured to neutralize static electricity (sections 0068, 0103-0104).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of You et al. (US 20190094611).
Regarding claim 2, Byun does not necessarily disclose a hole is arranged on the reflector body; the hole is filled with a conductive material to form a conductor; a terminal of the conductor contacts the first neutralizing layer; a second neutralizing layer is coated on the other terminal of the conductor.
You discloses (Figs. 1-14) a hole (through hole) is arranged on the reflector body; the hole is filled with a conductive material to form a conductor; a terminal of the conductor contacts the first neutralizing layer; a second neutralizing layer (111) is coated on the other terminal of the conductor (sections 0042-0043, 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of You to adjust the reflectivity of the display. 
Regarding claim 3, Byun discloses (Figs. 1A-6B; in particular Figs. 4B-5C) the reflective layer (ME) is formed by conductive metal material.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Byun discloses (Figs. 1A-6B; in particular Figs. 4B-5C) the reflective layer is formed by silver or aluminum (section 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Byun does not necessarily disclose the hole penetrates the reflective layer; the first neutralizing layer is coated on the terminal of the conductor close to the reflective layer.
You discloses (Figs. 1-14) the hole (through hole) penetrates the reflective layer; the first neutralizing layer is coated on the terminal of the conductor close to the reflective layer (sections 0042-0043, 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of You to adjust the reflectivity of the display. 
Regarding claim 6, Byun does not necessarily disclose a thickness of the first neutralizing layer is the same as a thickness of the conductor.

Regarding claim 7, Byun does not necessarily disclose a cross-sectional shape of the hole is circular, elliptical, or polygonal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular shapes, since such a modification would have involved a mere change in the shape of a component. In re Rose, 105 USPQ 237.
Regarding claim 8, Byun discloses (Figs. 1A-6B; in particular Figs. 4B-5C) the conductor may be formed by aluminum or copper (section 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/            Primary Examiner, Art Unit 2871